DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated January 27, 2022, has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R.        § 1.55.
Claim Objections
Claim 10 is objected to because of the following informalities.
Considering Claim 10: Claim 10 recites two properties relating to the particle size of the cellulose-containing powder. First, claim 10 requires that the proportion of particles having a particles size of 32 microns or less is 20% or less.  Second, claim 10 requires that the proportion of particles having a particle size of 32 microns or less is 10% or less.  It appears that the second property would necessarily require the first property.  That is a composition having 10% or less of a component would necessarily have 20% or less of that component.  Unless there is a reason to recite the apparently redundant requirement that the proportion of particles having a particle size of 32 microns or less is 20% or less, applicant should remove this apparently redundant limitation.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 10, 12-18, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over JP2011137094 (Yoshino; see English-language machine translation of record at 103-page prior art reference made of record by applicant on June 13, 2019).
Considering Claims 10 and 12: Yoshino teaches an example composition containing 50 g of amorphous cellulose and 5 g of a maleic-acid modified polypropylene identified by the trade name UMEX 1010.  (Yoshino, ¶ 0184, Production Example 9; ¶ 0183).  
The maleic-acid modified polypropylene of Yoshino reads on the “high-molecular weight compounds having acid anhydrides” additive (A) of claim 10.  The examiner recognizes that Yoshino states that the UMEX 1010 is a polypropylene modified with maleic acid rather than maleic anhydride.  However, one of ordinary skill in the art would have a reasonable expectation that the UMEX 1010 additive of Yoshino would meet the requirements of the additive of claim 10 because the present specification states at       ¶ 0029 that UMEX products are “[p]referred commercially available” products that can be used as the (A) additive.
Yoshino teaches that the term “amorphous cellulose” is used to refer to cellulose having a crystallinity of less than 50 percent.  (Id. ¶ 0020).  Yoshino teaches that the cellulose crystallinity is a cellulose type I crystallinity.  (Id.).  In the example composition, Yoshino identifies the amorphous cellulose as “amorphous cellulose D.”  (Id. ¶ 0183).  Yoshino teaches that the “amorphous cellulose D” is prepared in a pulverizing process followed by sieving with a 75 µm sieve.  (Id. ¶ 0176).  The amorphous cellulose D reads on the cellulose component of the cellulose-containing powder of claim 10.
Yoshino does not expressly teach that the proportion of particles in the amorphous cellulose having a particle size of 32 µm or less is 10 percent by volume or less, as recited by claim 10, or the distribution recited by claim 12.  However, as indicated above, Yoshino teaches that the “amorphous cellulose D” is prepared in a pulverizing process followed by sieving with a 75 µm sieve.  (Id. ¶ 0176).  Yoshino further teaches generally that it is suitable that the amorphous cellulose have a particle size of 150 µm or less, or 50 µm or less.  (Id. ¶ 0071).  The particle sizes taught by Yoshino overlap with the particle size ranges recited by claims 10 and 12.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  Based on the teachings of Yoshino at ¶¶ 0071 and 0176, one of ordinary skill in the art would have had a motivation and reasonable expectation of success in using amorphous particle size distributions in which substantially all of the particles were sized 50, 75, or 150 µm.  Such distributions read on distribution of particle sizes of claims 10 and 12.
Considering Claims 13-15: Yoshino teaches that the cellulose having a crystallinity of less than 50 percent is mixed with a polyolefin resin.  (Yoshino, ¶ 0009).  The polyolefin resin of Yoshino reads on the thermoplastic resin composition of claim 13.  The UMEX 1010 of Yoshino reads on the polymer having a cellulose-affinity site of claims 13-15.  With respect to the molecular weight limitation of claim 14, the present specification at    ¶ 0172 provides evidence that UMEX 1010 has a weight average molecular weight of 30,000.
Considering Claim 16: Yoshino teaches that the composition may be prepared using various types of mills, including vibration mills.  (Yoshino, ¶ 0063, 00183).  Yoshino does not teach the use of any liquids in the mills, and one of ordinary skill would reasonably understand the milling suggested by Yoshino to be milling in a dry state.
Furthermore claim 16 is a product-by-process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Yoshino teaches a composition that meets the limitations of the claimed resin composition, and there is no evidence that the method used to produce the components of the composition would materially affect the structure of the final product.
Considering Claims 17, 18, and 22: Yoshino teaches that the cellulose material is preferably used in an amount of 5 to 50 parts per 100 parts of the polyolefin to produce a resin molded product.  (Yoshino, ¶ 0102).
Response to Declaration
The Declaration under 37 C.F.R. § 1.132 dated January 27, 2022, is not sufficient to overcome the rejection of claim 10 over Yoshino as set forth in the Office Action dated June 29, 2021, for the following reasons.
In the Declaration, Declarant describes an amorphous cellulose produced in accordance with Production Example 9 of Yoshino.  This begins with a description of reduplicating the production of “Amorphous Cellulose D” (¶¶ 0173-0176 of Yoshino) at page 2 to the first paragraph of page 3 of the Declaration.  Next, on page 3 of the Declaration, Declarant describes treating the Amorphous Cellulose D with maleic-acid-modified polypropylene and milling under the conditions described at ¶ 0184 of Yoshino (referencing ¶ 0183 of Yoshino) to produce a product substantially the same as Cellulose I described by Yoshino at ¶ 0184.  Declarant then describes, at pages 3 and 4 of the Declaration, the measurement of the particle size distribution for this cellulose (corresponding to Cellulose I of Yoshino) and, in Table A of page 6 of the Declaration, reports that 17.0% of particles have a size exceeding 250 microns, 71.3% of particles have a size between 32 and 25 microns, and 11.7% of particles have a particle size less than 32 microns.
Next, at pages 4 and 5 of the Declaration, Declarant describes the production of molded articles using 10 parts of Cellulose I and 100 parts of polypropylene.  At page 5 of the Declaration, Declarant describes experiments measuring the tensile modulus, stress at yield point, and tensile strain at break of these cellulose–polypropylene composites.  The results are reported on page 6, Table A, of the Declaration and compared with an example of 10 parts of the cellulose composition of the present invention combined with 100 parts of polypropylene.  This table shows that there is about a 10% increase in tensile modulus (2.03 GPa compared with 1.81 GPa), about a 15% increase in stress at yield point (40.1 MPa compared with 34.2 MPa), and less than a 10% decrease in tensile strain at break (4.9% compared with 5.1%) when the composition of the present invention was compared with the composition having cellulose prepared according to Yoshino.
Declarant concludes by asserting that Yoshino “does not describe that the particle portion having particle sizes of 32 [microns] or less in a smaller amount is desired, so that it is said that the effects of the present invention are unexpected effects.”  This assertion and the evidence presented in the Declaration have been fully considered but are not found to be persuasive for two reasons.
First, with respect to the particle size, the examiner notes that the example of Yoshino presented in the Declaration does not represent the full teachings of Yoshino.  In particular, Yoshino teaches generally that it is suitable that the amorphous cellulose have a particle size of 150 µm or less, or 50 µm or less.  (Yoshino, ¶ 0071).  These particle sizes taught by Yoshino overlap with the particle size ranges recited by claims 10 and 12.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Based on the teachings of Yoshino at ¶¶ 0071 and 0176, one of ordinary skill in the art would have had a motivation and reasonable expectation of success in using amorphous particle size distributions in which substantially all of the particles were sized 50, 75, or 150 µm.  Such distributions read on distribution of particle sizes of claims 10 and 12.
Second, with respect the allegedly unexpected improvement in the mechanical properties (i.e., yield modulus and stress at tensile point), the examiner finds that the information in the declaration does not rise to the level of unexpected results and is not commensurate in scope with the claims.  
To rebut a prima facie case of obviousness based on unexpected results, applicant must present objective evidence comparing the claimed subject matter with the closest prior art.  See In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979); MPEP § 716.02(e).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992); see MPEP § 716.02(b).  Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required.  In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960); see MPEP § 716.02(e).  In the present case, the Declaration shows that there are relatively small differences in mechanical properties (no more than 15%) between polypropylene materials containing the cellulose of the present invention compared with the cellulose of Yoshino.  There is also an apparent decrease an in the tensile strain a break.  It is not evident to the examiner that such results would be unexpected.  Rather, one of ordinary skill in the art would reasonably expect that different reinforcing agents/fillers for polypropylene would confer different mechanical properties on the polypropylene and that these mechanical properties would be expected by vary by at least 10-15%, as is the case with respect to the polypropylene of the present Declaration.
Furthermore, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); see MPEP § 716.02(d).  In the present case, claim 10 is not directed to a polypropylene composition having about 10% of a cellulose-containing powder.  Instead, the claim is directed a cellulose-containing powder that does not necessarily contain any thermoplastic polymer (such as polypropylene).  Moreover, it appears that the inventive composition described by the Declaration embraces only a cellulose-containing powder that is prepared with a particular type of additive (A) of claim 10 (i.e., a high-molecular weight compound having acid anhydrides).  The Declaration does not appear to describe the use of other additives falling within the scope of additive (A) or the use of any additives falling within the scope of Additives (B) or (C) (a low-molecular weight compound having acid anhydrides and a silane coupling agent).  For at least these reasons, the modest improvements in two of the mechanical properties reported by the Declaration are not considered to be commensurate in scope with the claimed invention
Response to Arguments
Applicant’s arguments in the remarks dated January 27, 2022, and October 29, 2021, have been fully considered, and the examiner responds as follows.
	In the remarks, applicant argues that evidence presented by the Declaration establishes that the composition of the present invention exhibits an improved mechanical strength compared with the composition of Yoshino.  Applicant also asserts in the remarks that the Declaration establishes that an example of Yoshino pointed to in the obviousness rejection (Production Example 9, giving rise to Cellulose I) has a larger proportion of particles having smaller sizes than that of the claimed invention.  These arguments have been fully considered but are not found to be persuasive for the reasons given above in response to the Declaration.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767